 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

ANDREA J. NUSSINOW,
Plaintiff,
-against-
COUNTY OF COLUMBIA, RONALD PEREZ, as

and in his individual capacity, LEE DELISLE, as
Chief Investigator for the Columbia-Greene Humane
Society, Inc. and in his individual capacity, and
COLUMBIA-GREENE HUMANE SOCIETY, INC.,
doing business as the Columbia-Greene Humane
Society/SPCA,

Defendants.

President of the Columbia-Greene Humane Society, Inc.

 

of such filing to the following:

Attn.: Lisa Rosenthal, Esq.
Bar Roll No.: 700844

Red Hook, New York 12571
Email: rosenthal@merlawyer.c

 

Mansfield, Gautier & Rosenthal, LLP
Attorneys for Plaintiff Andrea J. Nussinow

55 Old Post Road North, P.O. Box 3

Thomas K. Murphy
Bar Roil No. 505396
Attorney for Defendant County of Columbia
MURPHY BURNS LLP

407 Albany Shaker Road

Loudonville, New York 12211

Telephone: 518-690-0096

E-mail: tmurphy@murpbyburnslaw.com

Case 1:19-cv-00332-FJS-CFH Document 12-3 Filed 05/15/19 Page 1of1

CERTIFICATE OF SERVICE
Case No.: 1:19-cv-332

(FS/CFH)

Thereby certify that on May 15, 2019 I electronically filed a Notice of Motion, Attorney
Affidavit and a Memorandum of Law in support of Defendant, County of Columbia’s, Motion to
Dismiss with the Clerk of the District Court using the CM/ECF system, which sent notification

 
 
    

 
